DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 2/09/2021, 2/25/2021, 8/02/2021, and 9/22/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
5.           Figures 4-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.          The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
7.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.         Claims 1, 4-6, 9, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2015/0207712 A1 to Fang et al. (hereinafter “Fang”).
            Regarding Claim 14, Fang discloses a network device (Fang: [0152-0154] – corresponds to a data collecting point (DCP) having a target logical port (TLP).), wherein the network device is a first network device (Fang: [0152-0154] – corresponds to a data collecting point (DCP) having a target logical port (TLP). See also Figure 3 with description in [0200-0209], disclosing two TLPs, a transmit end and a receive end.) and comprises: 
     at least one processor (Fang: [0376] – a processor is required to implement program instructing hardware.); and 
     one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor (Fang: [0376] – memory and processor are required to implement the below instructions, and instructions are stored on a medium.), the programming instructions instruct the at least one processor to: 
          receive a first service flow (Fang: Figure 3 with description in [0200-0209] – corresponds to receiving, at the receive end TLP, a first data packet, of a service flow.); and 
          determine a first delay value based on a first measurement code block in the first service flow (Fang: Figure 3 with description in [0200-0209] – corresponds to receiving, at the receive end TLP, a first data packet, of a service flow, comprising a first delay value Dc.), wherein the first delay value is a time difference between a first moment at which the first measurement code block is detected in the first network device and a second moment at which the first measurement code block is detected in the first network device (Fang: Figure 3 with description in [0200-0209] – corresponds to receiving, at the receive end TLP, a delay difference Δ.). Examiner notes Figure 18 with corresponding description in [0371-0375] are relevant to the above limitations, since the citations include a description for every embodiment described by Fang, laid out in terms of a network system.
            Regarding Claim 17, Fang discloses the network device according to claim 14, wherein the programming instructions further instruct the at least one processor to:    
     when the network device is a first network device in a transmission direction of the first service flow, set the first measurement code block in the first service flow (Fang: Figure 3 with description in [0200-0209] – corresponds to receiving, at the receive end TLP, a first data packet, of a service flow, comprising a first delay value Dc. [0202] – a delay measurement flag is added to a data packet of the service flow.); and   
     determine the first delay value based on the first measurement code block (Fang: Figure 3 with description in [0200-0209] – corresponds to receiving, at the receive end TLP, a first data packet, of a service flow, comprising a first delay value Dc.).
            Regarding Claim 18, Fang discloses the network device according to claim 17, wherein the programming instructions further instruct the at least one processor to:
     when the network device receives a first instruction, set the first measurement code block in the first service flow (Fang: Figure 3 with description in [0200-0209] – corresponds to receiving, at the receive end TLP, a first data packet, of a service flow, comprising a first delay value Dc. [0202] – a delay measurement flag is added to a data packet of the service flow.), wherein the first instruction is used to instruct to measure a delay value of the first service flow (Fang: [0202-0203] – measurement of the delay is based on the flags and timestamps as set in at least one data packet.).
            Regarding Claim 19, Fang discloses the network device according to claim 14, wherein the programming instructions further instruct the at least one processor to:  
     when the first network device is not a first network device in a transmission direction of the first service flow, receive the first service flow comprising the first measurement code block (Fang: Figure 3 with description in [0200-0209] – corresponds to receiving, at an MCP (measurement control point) information regarding a service flow and delay. [0202] – a delay measurement flag is added to a data packet of the service flow.); and 
     determine the first delay value based on the first measurement code block (Fang: [0208-0209] – corresponds to an MCP determining delay measurement information about the service flow.).

            Claims 1 and 4-6, directed to the method embodiment of claims 14 and 17-19, recite similar features as claims 14 and 17-19 and are therefore rejected upon the same grounds as claims 14 and 17-19. Please see above rejections of claims 14 and 17-19. 
            Regarding Claim 9, Fang discloses the method according to claim 1, wherein the first measurement code block and a second measurement code block are coded blocks with identification information (Fang: Figure 3 with [0202-0209] – corresponds to a data service flow and a measurement flow, both encoded with timestamps, service flow characteristics, and identifiers.), the first measurement code block is carried in the first service flow, and the second measurement code block is carried in a second service flow (Fang: Figure 3 with [0200-0209] – corresponds to first and second flows, both with measurement flows, at the transmit end and the receive end.). 
           
Allowable Subject Matter
11.          Claims 2, 3, 7, 8, 10-13, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2014/0173143 A1 to Li et al. at [0012], [0019], [0073-0074], [0099], [0113];
US PGPub 2016/0226758 A1 to Ashwood-Smith at [0046-0047]; and
US PGPub 2020/0322246 A1 to Wang et al. at [0006], [0018], [0023], [0035], [0094], [0099], [0108], [0116], [0148], [0169].

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 6, 2022